- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 November 30, 2011 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 28 November Novo Nordisk A/S – Share repurchase programme On 2 November 2011 Novo Nordisk initiated a share repurchase programme in accordance with the provisions of the European Commission’s regulation no 2273/2003 of 22 December 2003, also referred to as the Safe Harbour rules. Under the programme Novo Nordisk will repurchase B shares for an amount up to DKK 2.8 billion in the period from 2 November 2011 to 31 January 2012. Since the announcement as of 21 November 2011, the following transactions have been made under the programme: Number of shares Average purchase price Transaction value, DKK Accumulated, last announcement 875,000 527,934,400 21 November 2011 70,000 611.2800 42,789,600 22 November 2011 70,000 605.0100 42,350,700 23 November 2011 70,000 595.6300 41,694,100 24 November 2011 50,000 591.2909 29,564,545 25 November 2011 40,000 592.3388 23,693,552 Accumulated under the programme 1,175,000 708,026,897 With the transactions stated above, Novo Nordisk owns a total of 23,135,024 treasury shares, corresponding to 4.0% of the share capital. The total amount of shares in the company is 580,000,000 including treasury shares. Novo Nordisk expects to repurchase B shares worth DKK 12.0 billion during 2011 and January 2012. As of 25 November 2011, Novo Nordisk has Company Announcement no 75 / 2011 Page 1 of 2 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 repurchased a total of 16,656,205 B shares equal to a transaction value of DKK 9,918,085,533. Novo Nordisk is a global healthcare company with 88 years of innovation and leadership in diabetes care.
